                                                                              JS-6


 1   PICK & BOYDSTON, LLP
     BRIAN D. BOYDSTON (SBN 155614)
 2   2288 Westwood Blvd., Suite 212
     Los Angeles, CA 90064
 3   Telephone: (424)293-0111
     Facsimile: (213) 624-9073
 4
     Attorneys for Plaintiff PATRICK J. REITEN, MD, FACS
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     PATRICK J. REITEN, MD, FACS, a     )                Case No. 18-cv-7433-PA-PLAx
11   California Corporation,            )
                                        )
12               Plaintiff,             )                ORDER ON STIPULATED REQUEST
                                        )                TO DISMISS CASE WITH
13               v.                     )                PREJUDICE
                                        )
14   BLUE CROSS OF CALIFORNIA, doing )
     business as ANTHEM BLUE CROSS, a )
15   California Corporation, and DOES 1 )
     through 50, inclusive,             )
16                                      )
                 Defendants.            )
17   ________________________________ )
18
            Pursuant to the stipulation of the parties, and good cause appearing therefore, this Court
19
     hereby dismisses this matter with prejudice, each party to bear its own fees and costs.
20
            IT IS SO ORDERED.
21
22
             December 19, 2018
     DATED: ____________________                ________________________________
23                                                        HON. PERCY ANDERSON
24                                                     UNITED STATES DISTRICT JUDGE

25
26
27
28
     [PROPOSED] ORDER ON STIPULATED REQUEST TO DISMISS CASE WITH PREJUDICE
